DETAILED ACTION
1.	This Final Office Action is in response to the Amendment filed November 4, 2021.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
3.	The Office thanks the Applicant for correcting the specification.  
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1, 4-7, 15, 18-21, and 23 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over the Hyna reference (DE 102017122115A1) in view of the Delaloye reference (US Patent Publication No. 2006/0054406).  
6.	Regarding claim 1, the Hyna reference discloses:
a method for regulating oil flow to an engine [Paragraph 0001], the method comprising:
determining an oil pressure target for the engine based on one or more engine operating parameters [Paragraph 0016—the control device 15 determines a setpoint lubricating oil pressure that is dependent on the speed of the internal combustion engine 10.  The control 
device 15 controls the lubricating oil valve 14 as a function of this speed-dependent target lubricating oil pressure in order to provide the target lubricating oil pressure in the feed line 16];

determining a pressure difference between the oil pressure target and the closed-loop feedback of the oil pressure of the engine [Paragraph 0019]; and
adjusting the oil flow to the engine based on the pressure difference [Paragraph 0019].
The Hyna reference discloses the invention as essentially claimed.  However, the Hyna reference fails to disclose an oil pressure target based on a flight condition of the aircraft and/or a mode of operation set by a power level of the aircraft.  
The Delaloye reference teaches it is conventional in the art of lubrication systems for aircraft engines to provide as taught in [Paragraph 0032] an oil pressure target [Paragraph 0030-0032] based on a flight condition of the aircraft [Paragraph 0030-0032] and/or a mode of operation set by a power level of the aircraft.  Such configurations/structures would allow the effects of altitude to be accounted for [Paragraph 0032].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the method of the Hyna reference, such that the method further includes an oil pressure target based on a flight condition of the aircraft and/or a mode of 
operation set by a power level of the aircraft, as clearly suggested and taught by the Delaloye reference, in order to allow the effects of altitude to be accounted for [Paragraph 0032].  
7.	Regarding claim 4, the Hyna reference further discloses:
wherein determining the oil pressure target comprises obtaining the oil pressure target from an oil pressure map indicating oil pressure as a function of engine rotational speed [Paragraph 0017].
8.	Regarding claim 5, the Hyna reference further discloses:

9.	Regarding claim 6, the Hyna reference further discloses:
wherein controlling oil flow to the engine based on the oil pressure target comprises commanding a torque motor based on the oil pressure target to adjust a pressure valve adapted to control the oil flow to the engine [Paragraph 0018].
10.	Regarding claim 7, the Hyna reference further discloses:
wherein adjusting the oil flow to the engine based on the pressure difference comprises commanding the torque motor based on the pressure difference to adjust the pressure valve [Paragraph 0018—implicit].
11.	Regarding claim 15, the Hyna reference discloses:
a system for regulating oil pressure to an engine (FIG. 1), the system comprising:
a pressure valve (14) adapted for controlling oil flow in a fluid circuit of the engine; 
a torque motor (19) coupled to the pressure valve (14) for controlling the pressure valve (FIG. 1); 
at least one sensor [Paragraph 0019] configured for measuring oil pressure in the fluid circuit [Paragraph 0019]; and 
an engine controller (15) connected to the torque motor (19) and to the at least one sensor [Paragraph 0019], the engine controller configured for:
determining an oil pressure target for the engine based on one or more engine operating parameters [Paragraph 0016];
commanding the torque motor (19) to control oil flow to the engine based on the oil pressure target [Paragraph 0018];
obtaining closed-loop feedback of oil pressure of the engine from the at least one sensor during the control of the oil flow to the engine [Paragraph 0019];

commanding the torque motor to adjust the oil flow to the engine based on the pressure difference [Paragraph 0019].
The Hyna reference discloses the invention as essentially claimed.  However, the Hyna reference fails to disclose an oil pressure target based on a flight condition of the aircraft and/or a mode of operation set by a power level of the aircraft.  
The Delaloye reference teaches it is conventional in the art of lubrication systems for aircraft engines to provide as taught in [Paragraph 0032] an oil pressure target [Paragraph 0030-0032] based on a flight condition of the aircraft [Paragraph 0030-0032] and/or a mode of operation set by a power level of the aircraft.  Such configurations/structures would allow the effects of altitude to be accounted for [Paragraph 0032].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the method of the Hyna reference, such that the method further includes an oil pressure target based on a flight condition of the aircraft and/or a mode of 
operation set by a power level of the aircraft, as clearly suggested and taught by the Delaloye reference, in order to allow the effects of altitude to be accounted for [Paragraph 0032].  
12.	Regarding claim 18, the Hyna reference further discloses:
wherein determining the oil pressure target comprises obtaining the oil pressure target from an oil pressure map indicating oil pressure as a function of engine rotational speed [Paragraph 0017].
13.	Regarding claim 19, the Hyna reference further discloses:
wherein the one or more engine operating parameters comprise any one or more of: atmospheric pressure, atmospheric temperature, oil temperature, engine rotational speed and engine filter conditions [Paragraph 0017].

wherein the pressure valve is a three-way valve.
The examiner takes Official Notice that it is well known in the art to use a three way valve for the purpose of fluid control.  
15.	Regarding claim 21, the Hyna reference fails to disclose:
	wherein the flight condition corresponds to any one of: take-off, climb, go-around, cruise descent, and landing.
The Delaloye reference teaches it is conventional in the art of lubrication systems for aircraft engines to provide as taught in [Paragraph 0030] wherein the flight condition corresponds to any one of: take-off, climb, go-around, cruise, descent, and landing [Paragraph 0030].  Such configurations/structures would allow the effects of altitude to be accounted for [Paragraph 0032].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the method of the Hyna reference, such that the method further includes wherein the flight condition corresponds to any one of: take-off, climb, go-around, cruise, descent, and landing, as clearly suggested and taught by the Delaloye reference, in order to allow the effects of altitude to be accounted for [Paragraph 0032].  
16.	Regarding claim 23, the Hyna reference fails to disclose:
	wherein the flight condition corresponds to any one of: take-off, climb, go-around, cruise descent, and landing.
The Delaloye reference teaches it is conventional in the art of lubrication systems for aircraft engines to provide as taught in [Paragraph 0030] wherein the flight condition corresponds to any one of: take-off, climb, go-around, cruise, descent, and landing [Paragraph 
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the Hyna reference, such that the system further includes wherein the flight condition corresponds to any one of: take-off, climb, go-around, cruise, descent, and landing, as clearly suggested and taught by the Delaloye reference, in order to allow the effects of altitude to be accounted for [Paragraph 0032].  
17.	Claim 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyna reference in view of the Endo reference and further in view of the Nestico reference (US Patent Publication No. 2019/0002118).  
18.	Regarding claim 3, the Hyna reference fails to disclose:
wherein the mode of operation corresponds to any one of: flight idle, ground idle, forward thrust and reverse thrust.
The Nestico reference teaches it is conventional in the art of aircraft engines to provide as taught in the [Abstract] of a mode of operation that is a forward thrust mode of operation [Abstract].  Such configurations/structures would allow a throttle device that includes a first, ground idle power level position and a second, forward thrust mode position [Abstract].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the method of the Hyna reference, such that the system further includes wherein the mode of operation corresponds to any one of: flight idle, ground idle, forward thrust and reverse thrust, as clearly suggested and taught by the Nestico 
19.	Regarding claim 10, the Hyna reference fails to disclose:
wherein the mode of operation corresponds to any one of: flight idle, ground idle, forward thrust and reverse thrust.
The Nestico reference teaches it is conventional in the art of aircraft engines to provide as taught in the [Abstract] of a mode of operation that is a forward thrust mode of operation [Abstract].  Such configurations/structures would allow a throttle device that includes a first, ground idle power level position and a second, forward thrust mode position [Abstract].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the controller of the Hyna reference, such that the system further includes wherein the mode of operation corresponds to any one of: flight idle, ground idle, forward thrust and reverse thrust, as clearly suggested and taught by the Nestico 
reference, in order to allow a throttle device that includes a first, ground idle power level position and a second, forward thrust mode position [Abstract].  
20.	Regarding claim 17, the Hyna reference fails to disclose:
wherein the mode of operation corresponds to any one of: flight idle, ground idle, forward thrust and reverse thrust.
The Nestico reference teaches it is conventional in the art of aircraft engines to provide as taught in the [Abstract] of a mode of operation that is a forward thrust mode of operation [Abstract].  Such configurations/structures would allow a throttle device that includes a first, ground idle power level position and a second, forward thrust mode position [Abstract].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the Hyna reference, such that the system further includes wherein the mode of operation corresponds to any one of: flight idle, ground idle, forward thrust and reverse thrust, as clearly suggested and taught by the Nestico .  
21.	Claim 8, 11-14, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyna reference in view of the Delaloyle reference.
22.	Regarding claim 8, the Hyna reference discloses:
an engine controller (15) for regulating oil pressure to an engine [Paragraph 0012], the engine controller comprising:
determining an oil pressure target for the engine based on one or more engine operating parameters [Paragraph 0016];
controlling oil flow to the engine based on the oil pressure target [Paragraph 0017]; 
obtaining closed-loop feedback of oil pressure of the engine from at least one sensor during the controlling of the oil flow to the engine [Paragraph 0019];
determining a pressure difference between the oil pressure target and the closed-loop feedback of the oil pressure of the engine [Paragraph 0019]; and
adjusting the oil flow to the engine based on the pressure difference [Paragraph 0019].
The reference fails to disclose that the engine controller comprises at least one processing unit and at least one non-transitory computer-readable memory having stored thereon program instructions executable by the at least one processing unit.  
The examiner takes Official Notice that it is well known in the art to use such a controller for the purpose of electrical control of a system.  
The Hyna reference discloses the invention as essentially claimed.  However, the Hyna reference fails to disclose an oil pressure target based on a flight condition of the aircraft and/or a mode of operation set by a power level of the aircraft.  
The Delaloye reference teaches it is conventional in the art of lubrication systems for aircraft engines to provide as taught in [Paragraph 0032] an oil pressure target [Paragraph 0030-0032] based on a flight condition of the aircraft [Paragraph 0030-0032] and/or a mode of 
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the method of the Hyna reference, such that the method further includes an oil pressure target based on a flight condition of the aircraft and/or a mode of operation set by a power level of the aircraft, as clearly suggested and taught by the Delaloye reference, in order to allow the effects of altitude to be accounted for [Paragraph 0032].  
23.	Regarding claim 11, the Hyna reference further discloses:
wherein determining the oil pressure target comprises obtaining the oil pressure target from an oil pressure map indicating oil pressure as a function of engine rotational speed [Paragraph 0017].
24.	Regarding claim 12, the Hyna reference further discloses:
wherein the one or more engine operating parameters comprise any one or more of: atmospheric pressure, atmospheric temperature, oil temperature, engine rotational speed and engine filter conditions [Paragraph 0017].
25.	Regarding claim 13, the Hyna reference further discloses:
wherein controlling oil flow to the engine based on the oil pressure target comprises commanding a torque motor based on the oil pressure target to adjust a pressure valve adapted to control the oil flow to the engine [Paragraph 0018].
26.	Regarding claim 14, the Hyna reference further discloses:
wherein adjusting the oil flow to the engine based on the pressure difference comprises commanding the torque motor based on the pressure difference to adjust the pressure valve [Paragraph 0018—implicit].
27.	Regarding claim 22, the Hyna reference fails to disclose:
	wherein the flight condition corresponds to any one of: take-off, climb, go-around, cruise descent, and landing.

Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the controller of the Hyna reference, such that the controller further includes wherein the flight condition corresponds to any one of: take-off, climb, go-around, cruise, descent, and landing, as clearly suggested and taught by the Delaloye reference, in order to allow the effects of altitude to be accounted for [Paragraph 0032].  
Response to Arguments
28.	Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection provides a reference that teaches the features added by the amendments to the independent claims and provides a motivation for the combination with the primary reference.  
Conclusion
29.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747

/JACOB M AMICK/Primary Examiner, Art Unit 3747